UNITED STATES DISTRICT COURT
                                                                                          FILED
                                                                                              -      -




                             FOR THE DISTRICT OF COLUMBIA                                   Nov     1 6 2010
                                                                                      Clerk, U.S. District & Bankruptcy
                                                                                     Courts for the District of Columbia
Ervin Antonia Alexander,

               Plaintiff,

       v.                                       1      Civil Action No.
                                                1
CCA,

                Defendant.



                                      MEMORANDUM OPINION

       This matter is before the Court on review of plaintiffs pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint will be

dismissed pursuant to 28 U.S.C.   5   1915A (requiring dismissal of a prisoner's action upon a

determination that the complaint, among other grounds, fails to state a claim upon which relief

can be granted).

       Plaintiff is a Georgia prisoner confined at the Wheeler Correctional Facility in Alarno,

Georgia. He claims, among other wrongs, that he "was sentenced to do time in the state penal

system by court order but [is] being punished again with involuntary servitude[.]" Compl. at 2.

Plaintiff seeks, inter alia, "a court order against hrther violations of the Trafficking Victims

Protection Act of 2000" and $10 million in monetary damages for "kidnapping, false

imprisonment, force [sic] labor and physical injury." Id. at 4.

       "Challenges to the validity of any confinement or to particulars affecting its duration are

the province of habeas corpus," Muhammad v. Close, 540 U.S. 749,750 (2004), which must be

pursued in the judicial district having jurisdiction over the petitioner's immediate custodian. See